February 15, 2008


Mr. H. Dixon Montague
Vinson & Elkins, LLP
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760


Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. W. Allyn Hoaglund
Hoaglund Law Firm
909 Fannin, Suite 3030
Two Houston Center
Houston, TX 77010

Honorable Kent C. Sullivan
First Assistant Attorney General
PO Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  04-0431
      Court of Appeals Number:  14-00-00091-CV
      Trial Court Number:  691,263

Style:      PR INVESTMENTS AND SPECIALTY RETAILERS, INC.
      v.
      THE STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Ms. Beverly      |
|   |Kaufman          |
|   |Mr. Stephen I.   |
|   |Adler            |